Appeal by employer and insurance carrier from an award of the State Industrial Board in claimant's favor. The Board found that on August 16, 1936, while claimant was engaged in Ms regular occupation, and while proceeding to attend the hot water heater, he fell and sustained injuries and resultant disability for wMeh the award is made. The evidence sustains the findings. Award affirmed, with costs to the State Industrial Board. HUI, P. J., Crapser, Bliss and Heffeman, JJ., concur; Bhodes, J., dissents on the authority of Matter of Pisko v. Mintz (262 N. Y. 176).